

116 S2204 ES: Data Analytics Robocall Technology Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2204IN THE SENATE OF THE UNITED STATESAN ACTTo allow the Federal Communications Commission to carry out a pilot program under which voice service providers could block certain automated calls, and for other purposes.1.Short titleThis Act may be cited as the Data Analytics Robocall Technology Act of 2019 or the DART Act of 2019.2.DefinitionsIn this Act—(1)the term Commission means the Federal Communications Commission;(2)the term covered ruling means the Declaratory Ruling and Third Further Notice of Proposed Rulemaking in the matter of Advanced Methods to Target and Eliminate Unlawful Robocalls, adopted by the Commission on June 6, 2019 (FCC 19–51; CG Docket No. 17–59);(3)the term public safety answering point has the meaning given the term in section 222(h) of the Communications Act of 1934 (47 U.S.C. 222(h)); and(4)the term voice service means any service that—(A)is interconnected with the public switched telephone network; and(B)furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)).3.Rulemaking Not later than 18 months after the date of enactment of this Act, the Commission shall initiate a rulemaking to consider establishing a process under which the Commission shall maintain a list of numbers that are not eligible to be blocked by a voice service provider, which may include a number used— (1)for outgoing calls by a public safety answering point or a similar facility that is designated to originate or route emergency calls;(2)to originate calls from a government entity, such as a call generated during an emergency;(3)by a school, or a similar institution, to provide school-related notifications, such as a notification regarding—(A)a weather-related closure; or(B)the existence of an emergency affecting a school or students attending a school; and(4)for similar or emergency purposes, as determined appropriate by the Commission.4.Reports on deployment and implementation of call blocking and caller ID authenticationNot later than 180 days after the date on which the Commission receives any report under paragraph 90 of the covered ruling, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives— (1)an analysis by the Commission with respect to the effectiveness of various categories of call blocking tools, as evaluated in the report; and(2)any legislative recommendations of the Commission relating to the report.5.Rule of constructionNothing in this Act may be construed to impede or delay the analysis by the Commission of the most effective means by which to maintain and administer a list of numbers that may not be blocked (referred to in the covered ruling as a Critical Calls List), as considered in the covered ruling.Passed the Senate December 19, 2020.Secretary